DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-7, 9, 11 and 12, in the reply filed on May 31, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolters et al. (US 2012/0261295) in view of Laas et al. (USPN 5,731,396).
In regard to claim 1, Wolters et al. teach a sheetlike composite comprising, as layers of a layer sequence in the direction from an outer face of the sheetlike composite to an inner face of the sheetlike composite, a) a first polymer layer (plastic colour layer 9, paragraph 0126), b) a carrier layer (carrier layer 6, paragraph 0123), and c) a barrier layer (barrier layer 13, paragraph 0130) (see, for example, Fig. 5 and 6 and paragraph 0008), wherein the first polymer layer includes FL1 (di- or poly-alcohol/s) and FL2 (di- or poly-alcohol isocyanate/s), where suitable isocyanates for isocyante/s FL2 are diphenylmethandiisocyanate (MDI), polymeric diphenylmethandiisocyanate (PMDI), toluylenediisocyanate (TDI), naphthylenediisocyanate (NDI), hexamethylenediisocyanate (HDI), isophoronediisocyanate (IPDI) or 4,4'-diisocyanatodicyclohexylmethane (H12MDI) or at least two thereof (paragraphs 0064 and 0050-0055).
	While Wolters et al. do not explicitly disclose the ratio of aromatic groups to carbonyl groups in the first layer, one of ordinary skill in the art would have recognized that, given the list of isocyanates provided by Wolters et al. in paragraph 0064, a ratio of aromatic groups to carbonyl groups in the first layer can be achieved by selection of two or more of the isocyanates disclosed by Wolters et al., and by variation of the relative amounts of the selected isocyanates. For example, if TDI and HDI were selected as the isocyanates of plastic colour layer 9 (paragraph 0064), since a TDI molecule has one aromatic group and two carbonyl groups, and a HDI molecule has no aromatic groups and two carbonyl groups, the relative amounts of the TDI and HDI may be varied to achieve a ratio of aromatic groups to carbonyl groups in the first layer that falls within the claimed range. For example, a ratio of 2:1 TDI:HDI molecules yields a  ratio of aromatic groups to carbonyl groups amongst the two molecules of 2:6, which is 0.33, which falls within the claimed range of 0.18 to 0.34. Laas et al., for example, disclose that a ratio of TDI:HDI molecules in an isocyanate lacquer or ink (col. 8, lines 29-34) of 2:1 is a known suitable TDI:HDI ratio (col. 11, lines 17-18), so it would have been obvious to one of ordinary skill in the art to have used a TDI:HDI ratio of around 2:1 as the relative amount of TDI:HDI as the isocyanate component FL2 of Wolters et al. One of ordinary skill in the art would have further recognized that the relative amount of TDI:HDI (or of any other combination of isocyanates) may be adjusted via routine experimentation in order to achieve the desired relative amount of carbonyl groups (and therefore, the desired degree of polarity of the plastic colour layer, since carbonyl groups afford a polar nature to the composition that includes the carbonyl groups), for example, to achieve the desired degree of bond strength of the plastic colour layer 9 to thermoplastic layer 16 (Fig. 5 and 6), depending upon the degree of polarity of the thermoplastic layer 16 (to optimize the degree of bond strength of plastic colour layer 9 to thermoplastic layer 16; MPEP 2144.05(II)(A)). Under the well-established principle of “like bonds to like”, one of ordinary skill in the art would have recognized to have varied the degree of polarity of the plastic colour layer 9 via variation of the ratio of aromatic groups to carbonyl groups in the layer, in order to attempt to match the degree of polarity of the particular composition chosen for thermoplastic layer 16. One of ordinary skill in the art would have further understood to have applied this principle of adjusting the degree of polarity by variation of the ratio of aromatic groups to carbonyl groups to the sum of all components of plastic colour layer 9, as opposed to only the components FL1 (di- or poly-alcohol/s) and FL2 (di- or poly-alcohol isocyanate/s) which form the polyurethane.

	In regard to claim 2, Wolters et al. and Laas et al. teach the sheetlike composite as discussed above in regard to claim 1. Along the same lines as the rationale provided above in regard to claim 1 in regard to the ratio of aromatic to carbonyl groups, While Wolters et al. do not explicitly disclose the ratio of aliphatic groups to carbonyl groups in the first layer, one of ordinary skill in the art would have recognized that, given the list of isocyanates provided by Wolters et al. in paragraph 0064, a ratio of aliphatic groups to carbonyl groups in the first layer can be achieved by selection of two or more of the isocyanates disclosed by Wolters et al., and by variation of the relative amounts of the selected isocyanates. One of ordinary skill in the art would have further recognized that the relative amount of TDI:HDI (or of any other combination of isocyanates) may be adjusted via routine experimentation in order to achieve the desired relative amount of carbonyl groups (and therefore, the desired degree of polarity of the plastic colour layer, since carbonyl groups afford a polar nature to the composition that includes the carbonyl groups), for example, to achieve the desired degree of bond strength of the plastic colour layer 9 to thermoplastic layer 16 (Fig. 5 and 6), depending upon the degree of polarity of the thermoplastic layer 16 (to optimize the degree of bond strength of plastic colour layer 9 to thermoplastic layer 16; MPEP 2144.05(II)(A)). Under the well-established principle of “like bonds to like”, one of ordinary skill in the art would have recognized to have varied the degree of polarity of the plastic colour layer 9 via variation of the ratio of aliphatic groups to carbonyl groups in the layer, in order to attempt to match the degree of polarity of the particular composition chosen for thermoplastic layer 16. One of ordinary skill in the art would have further understood to have applied this principle of adjusting the degree of polarity by variation of the ratio of aliphatic groups to carbonyl groups to the sum of all components of plastic colour layer 9, as opposed to only the components FL1 (di- or poly-alcohol/s) and FL2 (di- or poly-alcohol isocyanate/s) which form the polyurethane.

	In regard to claim 3, Wolters et al. and Laas et al. teach the sheetlike composite as discussed above in regard to claim 1. Wolters et al. teach that the plastic colour layer 9 includes less than 30% by weight, preferably in a range from 2 to 20% by weight and particularly preferably in a range from 5 to 15%, in each case in relation to the colour layer precursor solution, of a colour agent (paragraph 0059), ranges that all overlap with the claimed range of from 10 to 50% by weight.

	In regard to claim 5, the sheetlike composite taught by Wolters et al. and Laas et al. as discussed in regard to claim 1 corresponds to the sheetlike composite claimed in claim 5.

In regard to claim 6, any form of the composite before it is formed into the final form of the container is a container precursor. For example, the structure shown in Fig. 4 is a container precursor comprising the sheetlike composite.

In regard to claim 7, Wolters et al. teach a closed container comprising the sheetlike composite (see, for example, Fig. 1 and abstract).

In regard to claim 9, Wolters et al. teach a container precursor that is obtained via contacting and joining first and second longitudinal rims to obtain a longitudinal seam (paragraph 0033). Event though Wolters et al. does no specifically use the word “rim”, the two hems that are bonded together to form the seam as disclosed in paragraph 0033 correspond to the claimed “rim[s]”.

In regard to claim 11, Wolters et al. teach a closed container comprising the sheetlike composite having all structural requirements as required in process-by-process claim 11 (claim 11 depend upon process claim 10) (see, for example, Fig. 1 and abstract).

In regard to claim 12, Wolters et al. teach a use of the sheetlike composite of claim 1 for production of a food or drink product container (see, for example, Fig. 1 and abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788